NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 07/19/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 07/19/2022, claim 11 was cancelled, and claims 1, 2, 4-10, 12, 14, and 17-25 were amended.  Claims 1-10 and 12-25, as filed on 07/19/2022, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 was filed after the mailing date of the Non-Final Rejection on 04/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/080,385 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments filed 07/19/2022.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 07/19/2022, see below.  The nonstatutory double patenting rejections of claims 17-22 were withdrawn in view of applicant’s terminal disclaimer filed on 07/19/2022, see above.  The rejections of claims 1-5, 8, 9, 17-21, and 23-25 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 07/19/2022.  The rejections of claims 6, 7, 10, 14, and 22 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 07/19/2022.
Claims 1-10 and 12-25, as filed on 07/19/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alexander Neuworth (Registration Number 72,021) on 07/28/2022.

The application has been amended as follows:
In claim 14, lines 2-3, “at least one of the illumination, brightness, or color of light” has been replaced with --- at least one of an illumination, a brightness, or a color of light ---.

In claim 17, lines 4-5, “the console including a light source that emits variable light in at least one of a color or a brightness” has been replaced with --- the console including a light source that emits light that is variable in at least one of a color or a brightness ---.

In claim 22, line 3, “emit light” has been replaced with --- emit the light ---.

In claim 23, line 6, “treadmill” has been replaced with --- the treadmill ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Heinz Kettler (DE 2013100464 U1); Smith (US 2014/0256511)) fails to teach or render obvious a treadmill in combination with all of the elements and structural and functional relationships as claimed and further including:
a controller in communication with the at least one light source and a control device associated with the instructor to enable remote control of the at least one light source of the treadmill by the instructor (claim 1); and
wherein the treadmill is non-motorized (claim 17).

The prior art of record (Heinz Kettler (DE 2013100464 U1); Smith (US 2014/0256511)) fails to teach or render obvious a method in combination with all of the elements and structural and functional relationships as claimed and further including:
the running belt of the treadmill defining a non-planar running surface (claim 23).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784